Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of Group II and species (flavivirus) in the reply filed on 9/14/2022 is acknowledged.
Claims 23, 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/2022.
Claims 17, 19, 20, 22, 24, 26-33 are under consideration.

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 12/23/2021; 5/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3. Claim 27 is objected to because of the following informalities:  
For improved language, claim 27 should recite “wherein generating the detectable signal occurs for each of the at least two different test antigens simultaneously”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. Claims 30, 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 30, 33 as submitted 9/14/2022.
As to claim 30, the claim recites “a material”. It is not clear what the metes and bounds of such a “material” are, as the specification does not appear to define or provide specific teachings as to material used for signals.
As to claim 33, similarly, the claim recites wherein “the bound component is derived from a test subject sample”. It is not clear what the metes and bounds of the bound component are. It is noted the specification teaches bound component as antibody or protein of interest.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. Claims 17, 19, 20, 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites a method for distinguishing between related infective agents in vitro comprising: generating a detectable signal from at least one of at least two different test antigens; and using each of the at least two different test antigens as a cross-reactive control antigen; wherein
i. each test antigen binds to each of a common bound component and a common test antigen conjugate;
ii. each of the different test antigens indicates the presence or absence of a particular bound component; and
iii. the different test antigens are derived from different species within a shared viral genus.
Claims 19, 20, 27-33 depend on this claim.
Each of the claims is drawn, inherently or explicitly, to different test antigens wherein each test antigen binds to each of a common bound component and a common test antigen conjugate; wherein each of the different test antigens indicates the presence of absence of a particular bound component; wherein the different test antigens are arrived from different species within a shared viral genus; wherein generating a detectable signal occurs for each of the at least two different test antigens occurs simultaneously; wherein at least one different test antigen is a virus like-particle. Thus, the claims are drawn to compositions comprising a genus of different test antigens.
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 'A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
In the present case, the application teaches: use of test antigens as cross-reactive control antigens to detect and distinguish between multiple infective agents [0009]; wherein the invention detects and distinguished between antibodies to one or more genetically similar infective agents (p. 4); such as members of the flavivirus and alphavirus genus (p. 4); wherein antibodies bind to Zika VLP (p. 5); complex is cross reactive with a DENV VLP (p. 5); including wherein two or more target antigens and each antigen will dually serve as a target antigen and an individual cross reacting antigen control (p. 16); as well as teaching or suggesting use of WNV antigen (p. 30); preparation of Zika virus VLPs (Example 1); use of capture ELISA assay on Zika virus (Example 6); use of CHIKV (Example 7).
However, it is known in the art that antigen-antibody binding is a complex interaction involving multiple factors involving a high level of uncertainty. First, it is already well known that even the most minor differences in amino acid sequences can have significant effects on antigen-antibody binding ability. For example, the art relating to antibodies recognizes that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Even minor changes in amino acid sequences may dramatically affect antigen-binding function as evidenced by Rudikoff et al. ("Single amino acid substitution altering antigen-binding specificity," Proc Natl Acad Sci USA 79:1979-1983 (1982)(cited in applicant’s IDS submitted 5/14/2021). Rudikoff et al. teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Further, Frank (“Chapter 4: Specificity and Cross-Reactivity,” Immunology and Evolution of Infectious Diseases. Princeton (NJ): Princeton University Press, available at: https://www.ncbi.nlm.nih.gov/books/NBK2396/  (2002)(cited in applicant’s IDS submitted 5/14/2021) teaches that substitution of amino acids strongly influence binding; certain substitutions can reduce the relative binding constant by two or three orders of magnitude; the other 10 or so amino acids in contact with the antibody may each influence the binding constant by up to one order of magnitude; some sites may have no detectable effect; theoretical predictions about the free-energy consequences of substitutions based on physical structure and charge can sometimes be highly misleading; antibodies raised against a particular epitope might not bind optimally to that epitope.
However, in view of the breadth of the claims and the variation of binding efficacy as known and taught in the prior art as shown above, the application does not teach a representative set of different test antigens that bind to common bound component and common test antigen conjugate and are derived from different species within a shared viral genus. Further, there is no apparent common structure to the different test antigens that distinguishes those that bind to common bound component and common test antigen conjugate from those that do not. There is therefore a high level of uncertainty as to which test antigens derived from different species within a shared viral genus fall within the scope of the indicated genus of different test antigens.
In view of the fact that the examples provided do not demonstrate possession of the genus of different test antigens derived from different species within a shared viral genus, and that the application has identified no structure correlating with different test antigens in view of the breadth of the instant claims, there is insufficient written description support for the indicated genus of different test antigens, and therefore for the methods of using them.
In the present case, applicant has identified different test antigens useful in the claimed methods only by function: the ability to bind to common bound component and a common test antigen conjugate.
However, while the application identifies species of flavivirus and alphavirus, it does not identify a representative sample of different test antigens that bind to common bound component and common test antigen conjugate and derived from different species within a shared viral genus within the full breadth of the claims. Thus, the application does not identify species clearly within the claimed genus.
Nor does the application provide a specific structure of the different test antigens within the genus that correlates with the required function. Because there is no identification of structures common to different test antigens, nor sufficient representative examples by which such a structure may be determined, the application also fails to provide sufficient written description support for the identified genus of different test antigens through identification of a structure and function. While all of the different test antigens are required to bind to common bound component and a common test antigen conjugate and are derived from different species within a shared viral genus, this is not alone sufficient structure to correlate with the function.
This is because, as indicated by the variation of results of antigen-antibody binding and the impact of even small variances, the mere presence of different test antigens does not demonstrate that different test antigens would be able to bind to common bound component and a common test antigen conjugate.
For the reasons above, and in view of the uncertainty as to which different test antigens would be able to bind to common bound component and a common test antigen conjugate and are derived from different species within a shared viral genus, the application has not provided sufficient written description support for the use of the genus of different test antigens identified in claim 17. The application therefore fails to provide adequate support for methods of using this genus of antigens.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6. Claims 17, 19, 20, 22, 24, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-21 of U.S. Patent No. 10955414. 
See claims 17, 19, 20, 22, 24, 26 as submitted 9/14/2022.
Claims 13-21 of U.S. Patent No. 10955414 recite a method for distinguishing between related infective agents in vitro, comprising: generating a detectable signal from at least one of at least two different test antigens; and using each of the at least two different test antigens as a cross-reactive control antigen; wherein i. each test antigen binds to each of a common bound component and a common test antigen conjugate; ii. each of the different test antigens indicates the presence or absence of a particular bound component; and iii. the different test antigens are derived from different species within a shared viral genus, wherein the shared viral genus is selected from the flavivirus genus and the alphavirus genus; further comprising: establishing a threshold based on detectable signal strength; and distinguishing between the related infective agents based on relative signal strength; further comprising including a test antigen to an unrelated infective agent, wherein the unrelated infective agent produces similar symptoms in a test subject or is an infective agent to which the test subject may have been exposed; wherein the related infective agents are selected from the Zika virus, dengue virus, and West Nile virus, or derivations thereof; wherein the related infective agents are selected from the Chikungunya virus, Ross River virus, Semliki Forest virus, Venezuelan equine encephalitis virus, Eastern equine encephalitis virus, and Western equine encephalitis virus, or derivations thereof; wherein the unrelated infective agent is chikungunya.
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 17, 19, 20, 22, 24, 26 and claims 13-21 of U.S. Patent No. 10955414 recite a method for distinguishing between related infective agents in vitro comprising: generating a detectable signal from at least one of at least two different test antigens; and using each of the at least two different test antigens as a cross-reactive control antigen; wherein i. each test antigen binds to each of a common bound component and a common test antigen conjugate; ii. each of the different test antigens indicates the presence or absence of a particular bound component; and iii. the different test antigens are derived from different species within a shared viral genus; further comprising: establishing a threshold based on detectable signal strength; and distinguishing between the related infective agents based on relative signal strength; further comprising including a test antigen to an unrelated infective agent, wherein the unrelated infective agent produces similar symptoms in a test subject or is an infective agent to which the test subject may have been exposed; wherein the related infective agents belong to the flavivirus genus; wherein the related infective agents are selected from the Zika virus, dengue virus, and West Nile virus, or derivations thereof; wherein the unrelated infective agent is chikungunya.

Conclusion
	7. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648